DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.

Claim Status
Claims 1, 2, 5, 6, 8-10, 21-24 and 26-32 of US Application No. 16/012,548 are currently pending and have been examined. Applicant amended claims 1 and 23 and canceled claims 3 and 25. Applicant previously canceled claims 4, 7 and 11-20.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 01 March 2021, with respect to the rejections of claims 1-3, 5,6, 9, 10 and 21-32 have been fully considered and are persuasive.  The rejections are withdrawn. 

The previous rejections of claims 1, 2, 5, 6, 9, 10, 21-24 and 26-32 are withdrawn in further consideration of amended claims 1 and 23.

Claim Objections
Claim 1 is objected to because of the following informalities:  
transmit the notification to the one or more user computing devices.” but should recite -- transmit the notification to the one or more user computing devices; --.  Appropriate correction is required.
Claim 10 recites “in response to one or positive ratings” but should recite -- in response to one or more positive ratings --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8-10, 21-24 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite “wherein the location is cross-correlating a designated time with a traffic accident related data type”. It is not clear how the location cross-correlates the designated time and traffic accident related data type. Examiner interprets this limitation as the location being cross-correlated with the designated time and traffic accident related data type.
Claims 1 and 23 recite the limitation “the notification” in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5, 6, 8-10, 21, 22, 24 and 26-32 are rejected because they depend from claim 1 or 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 23, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonhomme (US 2016/0093210 A1).

Regarding claims 1 and 23, Bonhomme discloses a proactive driver warning and teaches:
a server in communication with one or more user computing devices via a network (vehicle data server 104 in communication with vehicle event recorder 102 via network 100 – see at least Fig. 1A and ¶ [0016]), wherein the server includes a non-transitory computer-readable storage medium with computer readable instructions stored therein, a database, and a processor for executing the computer readable instructions to:
receive traffic accident-related data pertaining to a location (at 400, event data is received – see at least Fig. 4 and ¶ [0026]); 
store the traffic accident-related data in the database (at 402, event data is added to event data database – see at least Fig. 4 and ¶ [0026]);
identify one or more users approaching the location or within a predetermined proximity of the location generated in real time, by a Global Positioning System (GPS) receiver of the at least one or more computing devices (at 504, it is determined, using GPS measurements, whether the current location of the vehicle matches a road segment associated with a warning – see at least Fig. 5 and ¶ [0027]),
wherein the traffic accident-related data corresponds to one or more locations of the one or more computing devices (stored events are organized by road segment index – see at least Fig. 2B and ¶ [0020]);
predict a potential accident to occur at the location (if the location of the vehicle matches a road segment associated with a warning, a determination is made whether or not to warn the driver – see at least Fig. 5 and ¶ [0027]; the warning may be determined if the current conditions match conditions associated with an accident on the road segment – see at least ¶ [0028]);
wherein the location is cross-correlating a designated time with a traffic accident related data type (conditions include, time of day, vehicle type, driver type, etc. – see at least ¶ [0028]);
wherein the traffic accident related data type is associated with a user type at the location (conditions include, time of day, vehicle type, driver type, etc. – see at least ¶ [0028]); 
wherein the predetermined proximity of the location is within a timeframe (conditions include, time of day, vehicle type, etc. – see at least ¶ [0028]);
wherein the timeframe includes the designated time or the real time (conditions include, time of day, vehicle type, etc. – see at least ¶ [0028]); and
transmit the notification to the one or more user computing devices (at 508, the driver is warned via the vehicle event record, mobile device, or vehicle device – see at least Fig. 5 and ¶ [0028]).
wherein at least one of the one or more user computing devices includes a receiver configured to generate the location data corresponding to one or more locations (vehicle event recorder 102 includes GPS – see at least ¶ [0016]), and 
wherein determining whether the one or more users are at the location or within the predetermined proximity of the location is performed by receiving the location data from the one or more user computing devices corresponding to one or more locations of the one or more users (at 504, it is determined, using .

Regarding claims 5 and 26, Bonhomme further teaches:
predict the potential traffic accident at the location based on at least one of: (i) the portion of the traffic-accident related data stored in the database, (ii) the user type of the one or more users, (iii) the prior traffic accidents having occurred at the location, or (iv) one or more traffic accidents having occurred within the predetermined proximity of the location (if the location of the vehicle matches a road segment associated with a warning, a determination is made whether or not to warn the driver – see at least Fig. 5 and ¶ [0027]; the warning may be determined if the current conditions match conditions associated with an accident on the road segment – see at least ¶ [0028]; conditions include, time of day, vehicle type, driver type, etc. – see at least ¶ [0028]).

Regarding claims 8 and 28, Bonhomme further teaches:
wherein the cross-correlating is based on at least one of: (i) the user type corresponding to the data type (conditions include, time of day, vehicle type, etc. – see at least ¶ [0028]), (ii) information relating to one or more vehicles involved in an accident at the location, or (iii) information relating to one or more individuals involved in an accident at the location, wherein the information relating to the one or more individuals involved in the accident at the location comprises at least one of: age, gender, occupation, education, marital status, driving experience, driving history or record, driving vehicles, vehicle operator as a professional driver, travel properties, safety awareness, responsibility and attitude to life, emotional stability, environmental adaptability, adventurous, or psychological demeanor (conditions include driver type, such as average driver, aggressive driver, conservative driver, frequent speeder, or any other appropriate driver type – see at least Fig. 6). 


wherein the traffic accident-related data is stored according to one or more data types comprising at least one of commercial vehicle data type, noncommercial vehicle data type, data type based on vehicle, data type based on vehicle plate, motorcycle data type, bicycle data type, or pedestrian data type (conditions include vehicle type, where vehicle type comprises vehicle size (e.g., passenger car, pickup truck, delivery truck, heavy truck, etc.), vehicle weight, vehicle number of axles, or any other appropriate vehicle type information – see at least ¶ [0028]), and wherein the user type comprises at least one of: commercial vehicle user type, non-commercial vehicle user type, user type based on vehicle, user type based on vehicle plate, motorcyclist user type, or bicyclist user type (conditions include driver type, such as average driver, aggressive driver, conservative driver, frequent speeder, or any other appropriate driver type – see at least Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme in view of  Jeong (US 2016/0358467 A1).

Regarding claims 2 and 24, Bonhomme further teaches:
wherein the notification comprises at least one reason for the potential accident to occur or at least one recommendation for how to avoid the potential accident (e.g., warning may include a speed suggestion – see at least Fig. 3).

Bonhomme fails to teach but Jeong discloses a method of sharing traffic accident information and teaches: 
wherein the notification comprises at least a portion of the traffic accident-related data subject to one or more ratings through one or more user engagement panels (after an accident notification is displayed, a user can report the notification as an error via a touchscreen to indicate that the notification is inaccurate – see at least Fig. 9 and ¶ [0176]-[0179]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proactive driver warning of Bonhomme to subject traffic accident-related data to ratings through an engagement panel, as taught by Jeong, to help determine an accuracy of the accident (Jeong at ¶ [0179]).

Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme in view of Akiyama et al. (US 2016/0138930 A1, “Akiyama”).

Regarding claims 6 and 27, Bonhomme fails to teach but Akiyama discloses notifying a mobile body that the mobile body is approaching a particular area and teaches:
display on a graphical user interface of a user computing device an electronic map having varying formats depending on a risk of the predicted potential traffic accident at the location (the location of an accident 593 may be displayed on the map – see at least Fig. 5A and ¶ [0170]), wherein the varying formats comprises at least one of: colors, shading, dots, shapes, patterns, images, lines, or circles (an accident may be indicated by an icon that has different colors or sizes based on the encountering probability – see at least ¶ [0185]), wherein the electronic map identifies at least one of: a specific location, a street, or a block (the location of an accident 593 may be displayed on the map – see at least Fig. 5A and ¶ [0170]), and wherein the risk is determined based on one of: a time, a time interval, a particular location, a predetermined number of accidents at the particular location and the time interval, or the user type (the encountering probability may be determined for each region affected by the event and based on an estimated time of arrival – see at least ¶ [0033], [0088]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proactive driver warning of Bonhomme to present the predicted traffic incident using different formats, as taught by Akiyama, to help the driver visually understand the traffic event (Akiyama at ¶ [0170]).
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme in view of Man et al. (US 2015/0032366 A1, “Man”).

Regarding claims 10 and 30, Bonhomme fails to teach but Man discloses systems and methods for delivering high relevant travel related content to mobile devices and teaches:
in response to one or positive ratings reaching a predetermined number, issue a reward to a contributor of at least a part of the portion of the traffic accident-related data (users who have reported numerous times and also get those reports validated by other users may also be awarded various user status in the system – see at least ¶ [0073]; points may be collected for traffic reporting and may be redeemed for prizes – see at [0150]).
.

Claims 21, 22, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme in view of Jeong and Kendall (US 2011/0238304 A1).

Regarding claims 21 and 31, Bonhomme fails to teach but Jeong discloses a method of sharing traffic accident information and teaches: 
wherein at least a portion of the traffic accident-related data associated with the location in the notification is rated by one or more ratings via a user engagement panel of a plurality of users having firsthand experience with the location (after an accident notification is displayed, a user can report the notification as an error via a touchscreen to indicate that the notification is inaccurate – see at least Fig. 9 and ¶ [0176]-[0179]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proactive driver warning of Bonhomme to subject traffic accident-related data to ratings through an engagement panel, as taught by Jeong, to help determine an accuracy of the accident (Jeong at ¶ [0179]).

Bonhomme and Jeong fail to teach but Kendall discloses a method of transmitting a traffic event report for a personal navigation device and teaches:
wherein when the one or more positive ratings reaches a predetermined number, at least the portion of the traffic accident-related data is updated in the database (a traffic event is determined based on receiving a significant volume of notifications from personal devices – see at least ¶ [0030], [0034]).



Regarding claims 22 and 23, Kendall further teaches
wherein the firsthand experience is determined based on the plurality of users being within a predetermined distance from the location (information about traffic events may be sent according to devices within a predetermined position of the traffic event – see at least ¶ [0034]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proactive driver warning of Bonhomme, Jeong and Kendall to determine firsthand experience, as further taught by Kendall, to help determine that the traffic event is actually occurring (Kendall at ¶ [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668